Citation Nr: 1230468	
Decision Date: 09/06/12    Archive Date: 09/10/12

DOCKET NO.  09-16 050	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim for service connection for residuals of cold injury to bilateral feet.

2.  Entitlement to service connection for residuals of a right index finger injury.

3.  Entitlement to service connection for a dental disability, claimed as wrongful extraction of upper front tooth, for purposes of entitlement to Department of Veterans Affairs disability compensation and outpatient dental treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Counsel


INTRODUCTION

The Veteran had active military service from October 1960 to July 1963.

This matter comes before the Board of Veterans' Appeals (Board or BVA) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that in February 2011, the Veteran's representative submitted a letter indicating that the Veteran was under the impression that his right index finger was fractured due to splinting and treatment he received while on active duty and asked that his previously-filed claim for residuals of a fracture be considered as a claim for entitlement to service connection for residuals of a tendon tear of the right index finger.  

The Board is cognizant of the decision of the U.S. Court of Appeals for Veterans Claims (Court), in Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In Clemons, the Court found that the Board erred in not considering the scope of the Veteran's claim of service connection for PTSD as including any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record (in that case, diagnoses of chronic PTSD and depression).  Although the Veteran's case does not involve a mental disorder, the Board has recharacterized the Veteran's claim previously characterized as service connection for residuals of a broken index finger as one of service connection for residuals of a right index finger injury.  

The issue of entitlement to service connection for residuals of cold injury to bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

The issue of entitlement to service connection for flat feet been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  Service connection for frostbitten feet was denied by a September 1981 rating decision, and a request to reopen the claim for service connection for frostbitten feet was denied by a March 1983 rating decision.  The Veteran neither appealed nor submitted new and material evidence within the one year appeal period for either decision.  Evidence received subsequent to the March 1983 rating decision relate to an unestablished fact necessary to substantiate the claim.

2.  The Veteran does not have a chronic right index finger disability that is related to an active service injury or disease.  

3.  The appellant does not have a dental disability for VA compensation or outpatient treatment purposes.


CONCLUSIONS OF LAW

1.  The March 1983 rating decision which denied reopening a claim for service connection for frostbitten feet is final.  38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1982).  New and material evidence has been submitted, and the claim of entitlement to service connection for chronic residuals of cold injury to bilateral feet is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2011).

2.  The Veteran does not have a chronic right index finger disability due to disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2011).

3.  The criteria for entitlement to service connection for a dental disorder, for purposes of both compensation and VA outpatient treatment, have not been met.  38 U.S.C.A. §§ 1131, 1721 (West 2002); 38 C.F.R. §§ 3.303, 3.381, 4.150, 17.161 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  

With respect to service connection claims, the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

With respect to requests to reopen, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims held that in order to successfully reopen a previously and finally disallowed claim, the law requires the presentation of a special type of evidence-evidence that is both new and material.  The terms "new" and "material" have specific, technical meanings that are not commonly known to VA claimants.  Because these requirements define particular types of evidence, when providing the notice required by the VCAA it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of evidence that must be presented.  This notice obligation does not modify the requirement that VA must provide a claimant notice of what is required to substantiate each element of a service-connection claim.  See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Accordingly, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish his or her entitlement to the underlying claim for the benefit sought.

In order to satisfy the legislative intent underlying the VCAA notice requirement to provide claimants with a meaningful opportunity to participate in the adjudication of their claims, the VCAA requires, in the context of a claim to reopen, the Secretary to look at the bases for the denial in the prior decision and to respond with a notice letter that describes what evidence would be necessary to substantiate those element or elements required to establish service connection that were found insufficient in the previous denial.  In other words, the question of what constitutes material evidence to reopen a claim for service connection depends on the basis on which the prior claim was denied.  The basis for the denial in the prior decision can be ascertained from the face of that decision.  

VA has met all statutory and regulatory notice and duty to assist provisions.  Letters dated in March 2008 and May 2008 fully satisfied the duty to notify provisions. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio, 6 Vet. App. at 183, Dingess, 19 Vet. App. at 473; and Kent, 20 Vet. App. at 1.  Together, the letters informed the Veteran of what evidence was required to reopen and substantiate the claim and of his and VA's respective duties for obtaining evidence, as well as how VA determines disability ratings and effective dates.  

The notice required by 38 U.S.C.A. § 5103(a) should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 (2005).  That was done in this case.

The Veteran's service treatment records and VA medical treatment records have been obtained, to the extent available.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board has identified no private medical records that he wished for VA to obtain on his behalf.  

The record also indicates that the appellant has applied for Social Security disability benefits; however, the duty to obtain records only applies to records that are "relevant" to the claim.  38 U.S.C.A. § 5103A(b)(1); see also Counts v. Brown, 6 Vet. App. 473, 476 (1994) (citing the Federal Rule of Evidence 401 defining "relevant evidence" as "evidence having any tendency to make the existence of any fact that is of consequence to the determination of the action more probable or less probable than it would be without the evidence.").  The Veteran has not contended that he was pursuing SSA benefits for any of the alleged disabilities on appeal in this case.  In fact, at the March 2009 VA examination, the Veteran stated that the reason he was unemployed was due to mental problems.  There is no indication, then, that the records would be relevant to these claims.  What is "of consequence" in this case is whether the appellant's current disabilities are related to his military service, and there is no indication that Social Security records would include any such information.  See also Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010) (SSA records are relevant if related to the injury claimant is seeking benefits for and there is a reasonable possibility of substantiating claim).  Thus, there is no indication that the SSA records would be relevant to these claims.  Remanding the case to obtain such records would serve no useful purpose.  

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  

The Veteran has not been afforded a VA examination, with an opinion as to the etiology of his claimed disabilities.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a Veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the Veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the Court of Appeals for Veterans Claims has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the Veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

In this case, no evidence has been presented since he filed his claim in September 2008 showing treatment of any dental condition, residuals of a right index finger injury, or the possibility that these conditions are related to service, the Board finds that an etiology opinion is not "necessary."  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.) 

Request to reopen a previously-denied claim

In a decision dated in September 1981, the RO denied service connection for frostbitten feet.  The Veteran did not appeal this decision.  A finally adjudicated claim is an application which has been allowed or disallowed by the agency of original jurisdiction, the action having become final by the expiration of one year after the date of notice of an award or disallowance, or by denial on appellate review, whichever is the earlier.  See 38 U.S.C. § 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1981).  Although notified of this denial in a letter dated later that month, the Veteran neither appealed the denial nor submitted new and material evidence within the one year appeal period.  Thus, the September 1981 decision is final.  

In a decision dated in March 1983, the RO denied the Veteran's request to reopen his claim for service connection for frostbitten feet.  Although notified of this denial in a letter dated later that month, the Veteran neither appealed the denial nor submitted new and material evidence within the one year appeal period.  Thus, the March 1983 decision is final.  

The Veteran's application to reopen his claim of service connection for frostbitten feet was received in September 2007.  A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The Board notes that by a September 2008 rating decision, the RO declined to reopen the Veteran's claim of entitlement to service connection for frostbite of both feet.  On appeal, however, the Board must make its own determination as to whether any newly submitted evidence warrants a reopening of the claim.  This is important because the preliminary question of whether a previously denied claim should be reopened is a jurisdictional matter that must be addressed before the Board may consider the underlying claims on the merits.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).

In order to establish service connection for a current disability, a claimant must demonstrate "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service."  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

At the time of the March 1983 rating decision, the record included the Veteran's service treatment records; his application for compensation received in June 1981, an August 1981 VA examination, VA treatment records dated from June to August 1982, and a Statement in Support of Claim received by VA in January 1983.  

The Veteran's service treatment records contains a January 1961 notation that the Veteran complained of cold feet and that days prior he slept in the field with boots on and his feet got cold.  The Veteran reported that the day prior, his feet still felt numb.  Physical examination demonstrated normal skin temperature.  Impression was residuals, mild thermal effect.  Careful care of feet and foot powder were noted as disposition.  An August 1961 notation indicates tinea pedis with small plantar wart.  A September 1961 notation indicates that ingrown toe nail trimmed.  A January 1962 notation indicates a lesion on the sole of the foot for one month which looked like a plantar wart and a notation of a small wart and an area of irritation around it that looked like eczema.  February 1962 medical records show that the wart was still persistent and sore, that it was removed surgically and biopsied, and that pathological report indicated a diagnosis of fragments of verruca vulgaris (planter wart) from biopsy of the skin of the sole of the foot.  A March 1962 medical notation indicates that the wart was removed by electrocautery.  Report of Medical Examination for separation in June 1962 demonstrated flat feet.

The Veteran's application for compensation received in June 1981 notes "frostbitten feet - 1961 - not treated until I got overseas" and treatment in 1962 at a hospital in France.

VA examination report shows complaints of pain in both feet while walking on cement and on prolonged standing; physical examination demonstrating third degree pes planus but no circulatory disturbance, scarring, or evidence of ulcers as well as x-rays of the feet demonstrating mild sclerotic changes involving several of the interphalangeal and distal interphalangeal joints with narrowing of several of the interphalangeal joint space, consistent with mild degree of DJD.   

The September 1981 rating decision denied service connection for frostbitten feet on the basis that although the Veteran's service treatment records demonstrated in-service complaints of cold feet, and a diagnosis of residuals of mild thermal effect, no residuals of frostbitten feet were found on VA examination.  The March 1983 rating decision denied reopening the claim because there was no new evidence submitted relating to frozen feet.  

Based on the grounds stated for the denial of service connection for frostbitten feet in September 1981, new and material evidence would consist of evidence of residuals of cold exposure and or a nexus to service.  The Board notes that new and material evidence of current cold injury residuals would be adequate to reopen.  

In this regard, additional evidence received since the March 1983 rating decision includes duplicate service treatment records, various VA treatment records, as well as a written statement from the Veteran received by VA in September 2007 noting, in pertinent part, frostbitten feet while out on army exercises.

The VA treatment records include a November 1988 Medical Certificate which notes that the Veteran complained of "bumps" on feet.  The Veteran reported a history of frostbite.  The provider noted that the Veteran claimed that he had frostbite of both feet in service.  The Veteran was prescribed Lidex cream.

A March 1989 Medical Certificate notes a chief complaint of right foot bleeding and left foot broken out.  The certificates indicates that the Veteran reported that he had frostbite of feet in 1961 and that he had had episodes of rash on his feet since frostbite every three to four years.  The provider stated that the Veteran had been seen by him on November 9, 1988 and given Lidex cream which helped and seen by another provider in January 1989 and given Triamcinolone cream which also helped.  The Veteran reported that he ran out of medication and his was suffering a flared up again.  The Veteran reported that he was clear between his toes and that he had a dermatology appointment in April.  Physical examination demonstrated pustular/vesicular rash on soles of his feet.

The Veteran failed to report for dermatology consultation in April 1989 and May 1989.

An April 1989 Medical Certificate indicates that the Veteran wanted Lotrimin Cream for his foot rash as Triamcinolone did not work.  

A March 1994 Outpatient Clinic medical record indicates that the Veteran reported a rash on his face and both feet for six months.  The Veteran reported a rash at the margins of his feet, scabbing at times, and small blisters.  Assessment was tinea pedis.  

A July 1994 Outpatient Clinic medical record indicates that the Veteran complained of cramping in his toes and spasms in his left leg.  After physical examination, the assessment was that the Veteran appeared to have nocturnal cramps.  

A November 2006 hospitalization record, a fungal infection of toenails was noted on physical examination.

A February 1995 Physical Therapy medical record indicates that the Veteran complained of burning in his feet in addition to back pain, neck pains, and pins and needles and aching throughout his legs.

On VA examination in April 2007, the Veteran reported loss of feeling in his left leg and left foot.  Monofilament testing and pinprick test showed decreased light touch and pain throughout entire left leg and foot.   

An April 2008 Mental Health Clinic follow up note indicates that the Veteran reported taking Terbinafine for a fungal infection for seven days and that the toe infection had recurred.  A May 2008 Group Counseling Note indicates that the Veteran reported toenail fungus.  Physical examination demonstrated dark discoloration on both big toes.  Assessment was toenail fungus.

Cold injury residuals are rated pursuant to the Schedule of Rating Disabilities of the Cardiovascular System.  Some symptoms of cold injury residuals include arthralgia or other pain, numbness, or cold sensitivity, tissue loss, nail abnormalities, color changes, locally impaired sensation, hyperhidrosis, X-ray abnormalities (osteoporosis, subarticular punched out lesions, or osteoarthritis).  

In this case, VA has received evidence of  cramping in his toes, fungal infection of toenails, burning in his feet, and decreased light touch and pain in left foot.  Thus, the Veteran has presented evidence of symptoms which may be cold injury residuals.  

Accordingly, the Board finds that the evidence received subsequent to March 1983 rating decision is new and material and serves to reopen the claim.  


Service Connection

Service connection means that the facts establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. §§ 38 USC 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a).  

Service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  

To prevail on the issue of service connection there must be evidence of a current disability, in-service incurrence or aggravation of a disease or injury; and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  A disability may be found to be service connected on a secondary basis if the claimant demonstrates that the disability is either (1) proximately due to or the result of an already service-connected disease or injury or (2) aggravated by an already service-connected disease or injury.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc); 38 C.F.R. § 3.310 (2012).

The first question that must be addressed, therefore, is whether incurrence of a chronic right index finger disorder is factually shown during service.  The Board concludes it was not.  

The Veteran's service treatment records indicate that in April 1963, the Veteran presented with report that his right index finger became caught in a metal band of a box which fell four days prior.  There was swelling, stiffness, and moderate pain the metacarpal phalangeal joint.  X-ray of the right index finger and metacarpal phalangeal joint was within normal limits.  Impression was sprain.
    
Despite findings in service of right index finger injury, the Board cannot conclude a "chronic" right index finger condition was incurred during service.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.   For a showing of chronic disability in service there is required a combination of manifestations sufficient to identify the disorder, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."

 In addition, on the clinical examination for separation from service, the Veteran's upper extremities were evaluated as normal.  

As for statutory presumptions, service connection may also be established for a current disability on the basis of a presumption under the law that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service.  38 U.S.C.A. 1101, 1110, 1112, 1113, 1131, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307 and 3.309(a).  Arthritis can be service-connected on such a basis.  However, there is no medical evidence of record which shows any arthritis of the right index finger within the year following the Veteran's discharge from service.  X-rays dated in December 1992 of the right hand showed mild degenerative changes of the right forth finger and a suggestion of a fracture through the tuft of the distal phalanx of the right third finger.  No other abnormalities were noted to include the index finger.  

Alternatively, when a chronic disease is not present during service, service connection may be established under 38 C.F.R. § 3.303(b) by evidence of continuity of symptomatology.  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).  

Such evidence is lacking here.  The Veteran has not reported, and the evidence does not show, continuity of post-service symptoms.  As noted above, in June 1981, the Veteran filed a claim with VA for compensation benefits evidencing his awareness that he could apply for VA benefits for service related disabilities. At that time he did not file a claim for service connection for residuals of a right index finger injury. This is inconsistent with any assertion that residuals of the right index finger injury had existed since service because it is reasonable to conclude that if he believed that he had such residuals in 1981 that were related to service, he would have claimed service connection for it at that time.

When a disease is first diagnosed after service, service connection can still be granted for that condition if the evidence shows it was incurred in service.  38 C.F.R. § 3.303(d).  

The post-service medical records are absent any complaints of or treatment related to the Veteran's right index finger disability.  Thus, the evidence fails to show that the Veteran currently suffers from a current, chronic right index finger disability.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  In the absence of evidence that a chronic right index finger disability exists and that such disability was caused by or aggravated by the Veteran's service, the criteria for establishing service connection for residuals of a right index finger injury have not been established.  38 C.F.R. § 3.303. 

Dental claim

At the outset, the Board notes that a claim for service connection is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  To establish entitlement to service connection for a tooth in particular, the Veteran must have sustained a combat wound or other in-service trauma.  See 38 U.S.C.A. § 1712 (2002); 38 C.F.R. § 3.381(b) (2011).  The significance of finding that a dental condition is due to in-service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c) (2011). 

In the present case, the Veteran has not asserted that he lost any tooth due to a combat wound or service trauma, except to the extent that his dental treatment in service may be considered dental trauma.  In this case, the Veteran contends that the wrong tooth was removed.  Specifically, in a statement by the Veteran received by VA in September 2007, he indicates, "Wrong front tooth was [ex]tracted from mouth."  

On the Report of Medical History completed by the Veteran in conjunction with his Separation examination, the Veteran indicated tooth trouble.  The examiner, however, noted, "Tooth trouble - checked by mistake."  Report of Medical Examination notes that the Veteran at separation was missing teeth numbered 8, 9, 12, 30, and 19.  Clinical Record Cover Sheet indicates that the Veteran underwent extraction, tooth, upper left central and gingivectomy under local anesthesia at U.S. Army Hospital in Fort Lee, Virginia.    

Service dental records indicate that on October 20, 1960, less than two weeks after his entry into service, dental examination demonstrated that the Veteran was missing teeth numbered 8 and 30.  Diagnosis and treatment on November 4, 1960 showed extraction of teeth numbered 12 and 19 due to nonrestorable caries.  A February 16, 1961, note indicates, ... Do operative on upper arch [and] send back to exam.  [Number] 9 to be evaluated.  Lower arch to be done later as Class 3. ..."  A March 15, 1961, note indicates that the Veteran was in the hospital and would come in after release.  On March 24, 1961, emergency dental examination demonstrated that the Veteran was missing teeth numbered 8, 12, 30, and 19.  There was a note indicating that the Veteran was a hospital patient in the process of getting partial upper dentures before entering hospital and that teeth numbered 7 and 10 were to be evaluated later.  For prosthetic reasons, tooth number 9 was extracted.  Caries in teeth numbered 13 and 15 were noted.    

Although the Veteran has not identified which tooth he is claiming was extracted wrongly, since tooth number 8 was missing two weeks after entrance into the military, the Board can deduce that the Veteran must be claiming that it was tooth number 9 that was wrongly extracted.  In fact, the evidence indicates that tooth number 9 was indeed extracted in March 1961 for prosthetic reasons.  On May 11, 1961, an impression was taken for partial dentures for missing teeth 8, 9, and 12.  On May 17, 1961, the dentures were completed.

There is, however, no indication in the record that a wrong tooth was extracted.  To have had dental extractions during service is not tantamount to dental trauma, because trauma of teeth, even extractions, in and of itself, does not constitute dental trauma.  VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).    

In addition, the Veteran does not contend nor does the record show that he sustained dental disability during combat.  

Thus, the Board finds that the Veteran has not presented any competent evidence that he has a dental disorder for which service-connected compensation may be granted. 
     
Further, for the purposes of determining whether a veteran has treatment eligibility, VA's General Counsel has held that the term "service trauma" does not include the intended effects of treatment provided during a veteran's military service.  VAOPGCPREC 5-97 (1997).  The Board is bound by that decision.  Thus, the Veteran in the present appeal is not entitled to service connection for loss of tooth number 9 for compensation purposes. 

Moreover, under 38 U.S.C.A. § 1712, outpatient dental services and treatment, and related dental supplies, may be furnished for a dental condition or disability when certain enumerated conditions are met.  Service connection for treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease will be considered service connected solely for the purpose of establishing eligibility for outpatient dental treatment in accordance with 38 C.F.R. § 17.161.  38 C.F.R. § 3.381 (2011). 

In particular, dental treatment is authorized based on several distinct Classes of eligibility.  38 C.F.R. § 17.161 (2011).  

For Class I, dental treatment is authorized for a service-connected, compensable dental disability or condition.  38 C.F.R. § 17.161(a).  Missing teeth may be compensable for rating purposes under Diagnostic Code 9913 ("'loss of teeth, due to loss of substance of body of maxilla or mandible without loss of continuity").  38 C.F.R. § 4.150, Diagnostic Code 9913.  However, the note immediately following this code states, "these ratings apply only to bone loss through trauma or disease such as osteomyelitis, and not to the loss of the alveolar process as a result of periodontal disease, since such loss is not considered disabling."  No bone loss through trauma or disease has been alleged or shown.  As noted above, the Veteran's service dental records indicate that he underwent oral surgery during service in which tooth number 9 was extracted and prosthesis replaced the missing upper teeth. The Board notes that, in a precedent opinion, VA's General Counsel held that dental treatment of teeth, even extractions, during service did not constitute dental trauma. See VAOPGCPREC 5-97, 62 Fed. Reg. 15,566 (1997).  Thus, Class I eligibility is not established. 

Class II eligibility is based on service-connected dental disorders or conditions present at discharge or release from active duty, which took place before October 1, 1981, may be authorized any treatment indicated as reasonably necessary for the one-time correction of the service-connected noncompensable condition.  38 C.F.R. § 17.161(b).   However, application for treatment would have had to have been made within one year after discharge from service.  38 C.F.R. § 17.161(b)(D)(2)(i)(B) (2011).  In this case, the first application for any dental treatment was received in September 2007, many years after the Veteran's discharge from service.  

VA outpatient dental treatment is granted to those having a noncompensable service-connected dental condition adjudicated as resulting from a combat wound or other service trauma (Class II(a) eligibility).  38 U.S.C.A. § 1712; 38 C.F.R. § 17.161.  There is no time limitation for making application for such treatment.  The significance of establishing service connection for a dental condition, based on service trauma, is that a veteran will be eligible to receive perpetual VA dental care for the condition.  38 U.S.C.A. § 1712(a)(1)(C); 38 C.F.R. § 17.161(c).  As noted above, the Veteran does not allege and the record does not show in-service trauma. 

The evidence does not demonstrate that the Veteran can avail himself of any of the following categories by which VA dental treatment can be provided.  Class II(b) and Class II(c) require that the claimant be a prisoner of war, a status not accruing to the Veteran.  See 38 C.F.R. § 17.161(d), (e).  Class IIR (Retroactive) eligibility requires that a prior application for VA dental treatment has been made and such treatment provided except for missing teeth that were lost during any period of service.  See 38 C.F.R. § 17.161(f) .  Review of the record does not show that the Veteran had sought and received VA dental treatment prior to the current claim, filed in September 2007. 

Treatment may be authorized for a dental condition that impairs or aggravates a service-connected disability (Class III).  See 38 C.F.R. § 17.161(g).  The Veteran does not allege and the record does not show that a dental condition impairs or aggravates a service-connected disability.  As such, Class III eligibility is not established. 

The Veteran's service-connected disabilities are not rated as 100 percent disabling by schedular evaluation or due to individual unemployability (Class IV), nor is there evidence that he is a Chapter 31 vocational rehabilitation trainee (Class V).  See 38 C.F.R. § 17.161(h), (i).  There is also no evidence to show that he is receiving, or is scheduled to receive, VA care and treatment under 38 U.S.C.A. Chapter 17 (Class VI).  See 38 C.F.R. § 17.161(j). 

Based on the evidence of record, the Board finds that service connection for service connection for a dental disability for outpatient treatment purposes is not warranted. 

The Board remains cognizant of the Veteran's assertion that during service, the wrong tooth was removed as well as evidence of significant in-service dental treatment following 180 days of service.  In this case, the Veteran has not provided any clarification as to why he thinks that the wrong tooth was extracted during service.  In addition, he has provided no evidence even suggesting that the wrong tooth was extracted during service except for his own statements.   

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim service connection for a dental disability for compensation or treatment purposes.  The benefit-of-the-doubt rule does not apply, and this claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002). 
	

ORDER

1.  The application to reopen a claim for service connection for residuals of cold injury to bilateral feet is granted.  

2.  Entitlement to service connection for residuals of a right index finger injury is denied.

3.  Entitlement to service connection for a dental disability, claimed as wrongful extraction of upper front tooth, for purposes of entitlement to Department of Veterans Affairs disability compensation and outpatient dental treatment is denied.


REMAND

As the Board has granted the Veteran's request to reopen his previously denied claim of service connection for residuals of cold injury to bilateral feet, a remand of the underlying service connection claim is necessary to accord the RO an opportunity to adjudicate the issue on a de novo basis.

The Board has reviewed the claims file, and determined that prior to adjudicating the Veteran's claim on the merits, a medical opinion in conjunction with the review of the entire record and examination of the Veteran is warranted to determine whether he has current bilateral foot disability resulting from in-service cold injury.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran should be requested to indicate if he has received any VA or non-VA medical treatment for his feet that is not evidenced by the current record.  If so, the Veteran should be provided with the necessary authorizations for the release of any treatment records not currently on file.  These records should then be obtained and associated with the claims folder.  The Veteran should be advised that he may also submit any evidence or further argument relative to the claim at issue.

2.  The Veteran should be afforded the appropriate VA examination to determine whether he has current disability resulting from in-service cold injury.  The claims file must be made available to and reviewed by the examiner in conjunction with the examination, and the examination report should reflect that such a review was made.  All pertinent symptomatology and findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  The examiner should provide an opinion as to whether it is at least as likely as not (meaning likelihood of at least 50%) that the Veteran has a current bilateral foot disability resulting from his in-service cold injury in January 1961.    

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.

3.  The case should be reviewed on the basis of the additional evidence.  If the benefit sought is not granted in full, the Veteran should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
H. N. Schwartz
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


